DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 8, 2022 have been fully considered but they are not persuasive.
Regarding the rejection presented under 35 USC §101, the Applicant presents arguments for the various analysis steps which will be addressed in turn. Regarding the analysis under Step 2A, Prong One, Applicant argues that “the present claims, in their amended form, do not relate to practically being performed in the human mind, or by a human using pen and paper, etc.”. As this statement is merely conclusory with no evidence provided, the examiner is not persuaded by this argument. Regarding the analysis under Step 2A, Prong Two, Applicant argues that the claims are directed toward an “improvement in the way prior art logical software algorithms related to” wellbore drilling and trajectory planning and the invention is an improvement “to software”. Applicant further argues that “the claimed invention represents a technological improvement to controlling operations of a drill in a well environment in a particular manner and therefore the claim elements are integrated into a practical application.” Examiner does not find this persuasive because the claims are directed toward alleged improvements to the abstract idea of decision making itself, even by applicant’s own admission. There is no improvement in the claims to the wellbore or drilling environment, especially because, as noted in the rejection, there is no integration into the wellbore drilling method. The technical improvement is a recommendation to control an element in the future, which is insufficient for meeting the practical application requirement. In fact, the newly amended limitations require a user to take an action, or not take an action, which is also per se non-eligible under 35 USC §101 (as discussed in more detail below in the presented rejection). “Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.” See MPEP 2106.04(a)(2)(III)(C). Applicant further argues that under Step 2B, they disagree that the claims are not merely applying a mental process on a generic computer and even if they were that would be sufficient to be eligible under 35 USC §101 given the additional elements “as a whole, amount to, and are limited to electronic devices with several structural limitations”. Examiner does not find this persuasive because the mere recitation of a tangible structure, does not necessarily make a claim eligible under 35 USC §101. As discussed in more detail below, the additional elements identified by the examiner are well-understood, routine, and conventional either because they are recited with such level of generality of the specification that they are known, courts have found such disclosure to be well-understood (see Symantec, TLI, OIP Techs, and buySAFE court decisions), or are taught by the art to be well-understood, routine, and conventional. Therefore, Applicant’s conclusory statements that electronic devices is sufficient to make the claim eligible under 35 USC §101 is not persuasive. Applicant further notes that the newly amended limitations in the claim provide additional elements that even if their arguments were not persuasive, the claims should now be considered eligible. As noted more in the rejection below, Examiner does not find this persuasive. The “current location of a drill” and “future state of a drill path” as merely data gathering components. The specification does not provide a special definition or meaning to these terms, and in fact, [0026] of the instant specification encompasses any and all drilling data that could be possibly gathered via the use of generic sensors. Data is not enough to make the claims eligible, and even if it were, this data gathering and decision making is well-known in the art as noted in the rejection (see Mebane III noted below). Additionally, the claims now require “a user” which, as discussed above and below in the rejection, is an improper claiming of a human and is per se prohibited by 35 USC §101 which therefore bars this limitation from making the claim eligible. 
Regarding the rejection presented under 35 USC §102, Applicant further argues that Mouchas fails to anticipate the claim because it fails to teach the newly amended limitations in the claims. Examiner does not find this persuasive as noted in more detail in the rejection below.
Regarding the rejection presented under 35 USC §103, Applicant further argues that Hays fails to cure the deficiencies of Mouchas, and therefore the rejection under 35 USC 103 should be withdrawn. Examiner does not find this persuasive as noted in more detail in the rejection below, and, furthermore, Hays is not relied upon to cure any deficiencies in Mouchas but rather to show that instructions store on a non-transitory computer-readable medium are known in the art.
The previously presented rejections under 35 USC §112(b) have been withdrawn in light of the amendments presented.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The preamble to claim 11 recites a “non-transitory machine-readable storage medium” which limits the scope of the claim. Claim 11 further, on line 13, recites “a user” which could not be encompassed by a non-transitory machine-readable storage medium, thus rendering the scope of the claim indefinite. 
	Claims 12-16 are rejected as depending on a rejected indefinite claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 11-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 11, which is directed toward a non-transitory medium (manufacture), contains the recitation of  “and a user” wherein a user cannot be a component of a non-transitory medium therefore the claim encompasses a human organism and is ineligible under 35 USC 101. Claim 17, which is directed toward a method, contains the recitation of  “and a user” and further requires said user to act in a certain method therefore the claim encompasses a human organism and is ineligible under 35 USC 101. 


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 1-20 are directed to a method (process), a system (machine or manufacture), and a non-transitory medium (manufacture), respectively.  As such, the claims are directed to statutory categories of invention.
If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Claims 1, 11, and 17 recite abstract limitations including (or substantially similar to): “ to receive a plurality of variables associated with the plurality of surface sensors and sub-surface sensors from the sensor hub, .. to predict an earth model beyond a current location of a drill based on the plurality of variables and predict at least one future state of a drill path ahead of the drill based on the predicted earth model and at least one 10drilling model; and … to generate at least one system response based on the predicted at least one future state of the drill path and a current state of the drill.”. The system claim of claim 1 also incorporates these steps though phrased as “configured to” therefore still abstract ideas. Note specification, paragraph [0021], which recites that the system response may be an action describing what corrective action or manipulations are needed in order to create an optimal drill path, and not actually performing the actions, thus an abstract limitation.
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes.  More specifically, nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. The mere recitation of generic computing elements does not take the claim out of the mental process grouping.  Thus, the claim recites an abstract idea.
If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. In Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Claim 1 also recites the additional elements of: a sensor hub, a predictive engine comprising a pattern recognition component, a controller, and a comprised system response chosen by a user. Claim 11 also recites a non-transitory machine-readable storage medium comprising instructions executed by a machine, sensor hub, surface/subsurface sensors, and a comprised system response chosen by a user. Claim 17 does not directly recite a machine (e.g. processor, memory, etc.) for executing the method, but does recite the sensor hub, the surface/subsurface sensors, and a comprised system response chosen by a user.
The functions of the sensor hub, predictive engine, controller, and supporting system components (i.e. non-transitory machine-readable storage medium) are additional elements whose functions are recited at a high level of generality and are merely invoked as tools to perform the abstract idea. The communication (or communicable coupling) between the sensor hub and the sensors, as well as the surface/subsurface sensors themselves, and the comprised system response chosen by a user amount to insignificant extra-solution activity.
Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
If the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
	As discussed above, the additional elements of the sensor hub, predictive engine, controller, and supporting system components amount to mere instructions to apply the exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the specification notes that the controller is a generic computer [0034-0035].
	With respect to the communication between the sensor hub and the sensor, the Symantec, TLI, OIP Techs. and buySAFE court decisions cited in MPEP 2106.05(d)(II) indicate that mere receiving or transmitting data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).
Regarding the surface sensors and subsurface sensors, the specification demonstrates the well-understood, routine, conventional nature of this additional element as it describes the additional element in a manner that indicates that the additional element is sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a). For example, the specification does not even give an example of what type of sensors would be used (pressure, temperature, etc.), and the drawings simply have a black box indicating the myriad of sensors that may be used (see Figure 5). Furthermore, as taught by Mebane, III et al US Patent Application Publication 2012/0217067, gathering data from sensors and altering drilling operations is a conventional method performed on drilling rigs [0008-0009].
Regarding the system response, aside from the claiming of the user as noted above, this limitation is merely be an “attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015)” (see MPEP 2106.05(f)). Furthermore, though not a necessary analysis given the breadth of the limitation noted previously, as noted above in reference to Mebane, gathering data and altering drilling operations (which is considered to be a selected system response by a user) is well-understood, routine, and conventional in the drilling arts.
	Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.


Regarding claims 2, 3, and 12, the recitation of the specific variables is insufficient as “merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from §101 undergirds the information-based category of abstract ideas (See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016)). Similar to claims 1 and 11, this recitation does not provide a practical application of the abstract idea, and is not significantly more.
Regarding claim 4, the limitation of predicting the earth model based on the recited variables is further directed to a method of organizing human activity, as described in claim 1.  The recitation of a “an artificial intelligence engine” is another computer component recited at a high level of generality and amounts to “applying” the abstract idea on a generic computer. Similar to claim 1, this recitation does not provide a practical application of the abstract idea, and is not significantly more. 
	Regarding claims 5-8, limitations directed to cleaning the plurality of variables using modeling and using an algorithm to create drilling models through training, under broadest reasonable interpretation, amount to both mental and mathematical processes and therefore recite abstract ideas.  In addition, the recitation of a “filter component”, “optimization engine”, “machine learning engine” is another computer component recited at a high level of generality and amounts to “applying” the abstract idea on a generic computer. Similar to claim 1, this recitation does not provide a practical application of the abstract idea, and is not significantly more.
Regarding claim 9, “a secure, distribute storage network” for storing data is recited at a high level of generality and therefore insufficient to amount to significantly more.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016). Similar to claim 1, this recitation does not provide a practical application of the abstract idea, and is not significantly more.
Regarding claim 10, the recitation of “generating a visualization of probably distribution” and “issue at least one action causing an adjustment” is further directed to a method of organizing human activity/mental process, as described in claim 1. For the reasons described above with respect to claim 1, in particular to the discussion of the “system response”, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Regarding claims 13-15, 18, and 19, the various metrics recited in these claims merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Regarding claim 16, please see the discussion of claims 8 and 9 above.
Regarding claim 20, please see the discussion of claims 6, 8, and 9 above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nikolakis-Mouchas et al US Patent Application Publication 2008/0289877 hereinafter referred to as Mouchas.
Regarding claim 1, Mouchas discloses a system for controlling operations of a drill (310) in a downhole well environment (see Figures 3-5), the system comprising: a sensor hub (412) configured to communicate with a plurality of surface sensors and sub-surface sensors [0071, 0061 and see also 0011, 0036, 0037]; a predictive engine (408) comprising a pattern recognition component ((432) which comprises module (442) wherein this module will analyze data and make decisions and generate the earth model and see [0087]) configured to receive a plurality of variables [0009, 0011, 0036-0038, 0055, 0061 discusses examples of data gathered and/or relied upon such as static data, dynamic data, historical data, etc. which cover geophysical and operational parameters as cited] associated with the plurality of surface sensors and sub-surface sensors from the sensor hub [0086 - wherein the sensors gather the data referred to in [0086] which is transferred to the predictive engine (408); see also 0071, 0076, 0077, 0079, 0061, 0066, 0037-0039], the predictive engine further configured to predict an earth model based on the plurality of variables [0011, 0012, 0056, 0087] and predict at least one future state drill path ahead, and therefore beyond a current location of the drill, based on the predicted earth model and at least one drilling model [0012, 0013, 0039, 0063, 0065-0068 wherein the drilling model is considered to be at least the planned well trajectory in the prior art reference, and 0072, 0087 which teach future states such as potential kicks, formation dips, shallow water, etc.]; and a controller (402) [0071] configured to generate at least one system response (an action may be done by a user or automatically or a command may be sent to actuate a tool or a visualization may be generated which are all some sort of response as broadly claimed - see citations following) based on the predicted at least one drill path and a current state of the drill as selected by a user based on the whichever reason they may have in the moment [0013, 0040, 0042, 0063, 0072, 0073, 0089-0091, 0099, 0100].  
Regarding claim 2, Mouchas further discloses wherein the plurality of variables are well log data variables and seismic data variables (the static data as cited above is generated from well log data and seismic data [0010] and dynamic data is gathered during logging while drilling operations [0034] and sensors (S) which as cited measure downhole properties thus logging while drilling).  
Regarding claim 3, Mouchas further discloses wherein the well log data variables and the seismic data variables comprises at least one of current drilling coordinates, production equipment measurements, rig sensing and control, fluids and additive measurements, cementing measurements and controls, wireline and perforations sense and control, telemetry, surface measurements, downhole measurements, rotary steerable electronic bit, and earth physical properties data (for example, bit location, surface measurements, downhole measurements, and physical properties data are positively recited in [0010, 0036, 0086] though examiner notes these variables are broadly claimed and even overlap in scope).  
Regarding claim 4, Mouchas further discloses wherein the predictive engine comprises an artificial intelligence engine (432 - which includes module (442) wherein this module will analyze data and make decisions and generate the earth model) configured to predict the earth model based on the plurality of variables and at least one predictor variable, at least one outcome variable, and relationships between the two ([0087 - which discloses examples of outcome variables like drilling event, risk, lesson learned, etc.] and as previously cited, the model incorporates a predicted variable by utilizing historical data which is predictive of current conditions [0086]).  
Regarding claim 5, Mouchas further discloses wherein the artificial intelligence engine (432) further comprises a data filter component (440) configured to clean the plurality of variables [0083].  
Regarding claim 6, Mouchas further discloses wherein the data filter component is further configured to clean the plurality of variables using the predicted earth model [0081].  
Regarding claim 7, Mouchas further discloses wherein the predictive engine further comprises an optimization engine (unlabeled specifically, but part of the processing system) configured to predict the at least one drill path using stochastic modeling [0042], at least one outcome variable (see the rejection of claim 4), the predicted earth model, and the at least one drilling model [0086, 0087].  
Regarding claim 8, Mouchas further discloses wherein the predictive engine further comprises a machine learning engine configured to store the earth model, the at least one drill path, and the plurality of variables (448) and use a machine learning algorithm to train data and create drilling models based on the trained data [0091 - wherein data is received and the model is updated therefore machine learning occurs].  
Regarding claim 9, Mouchas further discloses wherein at least one of the earth model, the at least one drill path, the plurality of variables, and the drilling models are stored in a secure, distributed storage network (servers (406) [0075-0078]).  
Regarding claim 10, Mouchas further discloses wherein the controller is further configured to: generate a visualization of probable distribution of the predicted at least one drill path [0073, 0089, 0090 - via controller portion (416)]; issue at least one action causing an adjustment to the current state of the drill path based on the predicted at least one drill path [0072 - via controller portion (414)].  
Regarding claim 17, Mouchas disclose the method as claimed which is positively recited along with the structures required (see above the rejection of claim 1), and see also [0042, 0094-0100; wherein the method is automatically done].
Regarding claim 18, Mouchas further discloses wherein the earth model is predicted based on the plurality of variables and at least one predictor variable, at least one outcome variable, and relationships between the predictor variables and the at least one outcome variable ([0087 - which discloses examples of outcome variables like drilling event, risk, lesson learned, etc.] and as discussed above, the model incorporates a predicted variable by utilizing historical data which is predictive of current conditions [0086]).
Regarding claim 19, Mouchas further discloses wherein the at least one drill path is predicted using stochastic modeling, at least one outcome variable, the predicted earth model, and the at least one drilling model ([0042], at least one outcome variable (see the rejection of claim 18), the predicted earth model, and the at least one drilling model [0086, 0087]).  
Regarding claim 20, Mouchas further discloses wherein the method further comprises: cleaning the plurality of variables using the predicted earth model [0081]; storing the earth model, the at least one drill path, and the plurality of variables (servers (406) see below for more); and using a machine learning algorithm (via 448) to train data and create drilling models based on the trained data [0091]; wherein at least one of the earth model, the at least one drill path, the plurality of variables, and the drilling models are stored in a secure, distributed storage network (via servers (406) [0075-0078]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mouchas in view of Hay et al US Patent Application Publication 2015/0369030 hereinafter referred to as Hay.
Regarding claim 11, Mouchas discloses the claimed method (see the rejection of claims 1 and 17 above), as well as automating the method [0040 (automatic controlling), 0042 (which discusses computer protocols), 0088 (which discuses automatic data exchange), and 0110 (automatic modeling update and trajectory updating)]. Mouchas fails to disclose a computer readable medium that contains instructions to perform these automated methods. Hay teaches an analogous system for monitoring and controlling drilling operations utilizing sensor data and modeling [0034 and 0035]. Hay further teaches that software known to automate the methods like that of Mouchas are stored via instructions on computer readable medium [0033-0034]. Therefore, while Mouchas does teach that the methods are automatic and comprise computer protocols, Mouchas is silent as to the storing of these protocols and automation. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to store these protocols on a non-transitory computer readable medium as this is a known configuration for automation as taught by Hay.
Regarding claim 12, Mouchas further teaches wherein the plurality of variables are well log data variables and seismic data variables (the static data as cited above is generated from well log data and seismic data [0010] and dynamic data is gathered during logging while drilling operations [0034] and sensors (S) which as cited measure downhole properties thus logging while drilling).  
Regarding claim 13, Mouchas further teaches wherein the earth model is predicted based on the plurality of variables and at least one predictor variable, at least one outcome variable, and relationships between the predictor variables and the at least one outcome variable ([0087 - which discloses examples of outcome variables like drilling event, risk, lesson learned, etc.] and as discussed above, the model incorporates a predicted variable by utilizing historical data which is predictive of current conditions [0086]).
Regarding claim 14, Mouchas further teaches cleaning the plurality of variables using the predicted earth model [0081].  
Regarding claim 15, Mouchas further teaches wherein the at least one drill path is predicted using stochastic modeling, at least one outcome variable, the predicted earth model, and the at least one drilling model ([0042], at least one outcome variable (see the rejection of claim 13), the predicted earth model, and the at least one drilling model [0086, 0087]).  
Regarding claim 16, Mouchas further teaches cleaning the plurality of variables using the predicted earth model [0081]; storing the earth model, the at least one drill path, and the plurality of variables (servers (406) see below for more); and using a machine learning algorithm (via 448) to train data and create drilling models based on the trained data [0091]; wherein at least one of the earth model, the at least one drill path, the plurality of variables, and the drilling models are stored in a secure, distributed storage network (via servers (406) [0075-0078]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741. The examiner can normally be reached Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA SCHIMPF/Primary Examiner, Art Unit 3672